DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-13. Claims 1, 4, and 7-11 were amended in the response filed 1/5/2021.

Claim Objections
Claim 8 is objected to because of the following informalities:  “the at least first bent portion” should be changed to “the at least one first bent portion”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the at least first bent portion” should be changed to “the at least one first bent portion”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the at least second bent portion” should be changed to “the at least one second bent portion”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “the at least second bent portion” should be changed to “the at least one second bent portion”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2012-004141, see machine translation) in view of Cho et al. (US 2011/0117406).
Regarding claim 1, Kobayashi discloses a secondary battery ([0002]) comprising an electrode group (an electrode assembly) having a positive electrode, a negative electrode, and a separator ([0037]) (either the positive electrode or negative electrode reading on the first electrode, and the other reading on the second electrode) housed in an exterior member 5 (first exterior member that receives the electrode assembly) which is sealed by a sealing plate 2 (second exterior member that seals the first exterior member). A positive electrode tab 11 and a negative electrode tab 13 are respectively connected to the positive electrode and negative electrode (corresponding to the first electrode tab or second electrode that is electrically connected with the first/second electrode) ([0055]). A joint portion is formed by forming a recess (see 1a-c or 14a-c) on the first surface or the second surface and joining the inner surface of the recess and the inner surface of the other surface ([0021], and illustrates being formed in the sealing plate 2/second surface, Figs 6-7). Any recess (1a-c or 14a-c) reads on the claimed reinforcement member that is disposed in the first exterior member (because the recesses project into the receiving portion and makes contact with opposite wall [i.e. the first exterior member]), while being adjacent to at least one of the first electrode and the second tab. The area of the joint is 10% or more and 60% or less of the area facing the space located ([0020]). The recesses are located between the electrode group and the short side edge portion 4a ([0061]); thus the recesses (reinforcement member) is spaced apart from the first electrode tab, the second electrode, and the electrode assembly.
While Kobayashi teaches a positive electrode tab 11 and negative electrode tab 13 ([0055]),  Kobayashi does not explicitly disclose wherein the first electrode tab includes at least one first bent portion, and wherein the second electrode tab includes at least one second bent portion.
Cho discloses a secondary battery 100 (rechargeable battery) comprising an electrode assembly 120 including a first electrode plate 121, second electrode plate 122, a first separator 123, and a second separator 124 wherein the first and second separators are disposed between the first electrode plate and second electrode plate ([0045], see Fig 4). A first electrode tab 127 is electrically connected with the first electrode and has a bent portion ([0050], see Fig 2, which has at least two bends, thus two first bent portions). A second electrode tab 128 is electrically connected with the second electrode and has a bent portion ([0050], see Fig 2, which has at least two bends for 128, thus two second bent portions). Cho teaches the tabs that are bent have a simple structure and efficient use of space may be achieved, and the tabs may be welded with another tab such that deformation of the electrode assembly is prevented ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-bent tabs of the first and second electrode of Cho with the positive and negative electrode tabs of Kobayashi for the purpose of having a 
Regarding claim 2, modified Kobayashi discloses all of the claim limitations as set forth above. Cho teaches the first receiving part 112 is provided with a space 111a, and such space also accommodates the electrode tabs and more space (see [0042] and Fig 2). Thus the space with the electrode tabs and more space is considered a margin portion disposed adjacent to the receiving portion in a length direction of the electrode assembly. 
Regarding claim 3, modified Kobayashi discloses all of the claim limitations as set forth above. While Cho teaches the first and second electrode tabs 127/128 (and 127a-c, 128a-c) are disposed on one side of the winding center line X ([0050] and [0053]) and thus suggests having the bend portions of the tabs be less than half the height of the electrode assembly 120, modified Kobayashi does not explicitly disclose wherein the battery satisfies the equation: 0.5n x ML ≤ H, where n is the number of first or second bent portions, ML denotes a length of the margin portion in the length direction of the rechargeable battery, and H denotes a height of the reinforcement member.
However, as seen in Figure 2 of Cho, the length of the space accommodating the electrode tabs is smaller than half the height of the electrode assembly (the electrode assembly is the same height as the recesses of Kobayashi). Thus, when the number of bends is two, the equation becomes ML ≤ H. Because Figure 2 illustrates this relationship, Cho teaches this limitation. If it is taken that modified Kobayashi does not illustrates this relationship, Figure 2 of Cho makes obvious this relationship because Cho teaches the bends as less than half the height of the electrode assembly. If the bends are much less than half the height, the necessary 
Regarding claim 5, modified Kobayashi discloses all of the claim limitations as set forth above. Kobayashi teaches the recess 1b/14b between the positive electrode tab 11 and negative electrode tab 13 (see Figs 6 and 9). 
Regarding claim 6, modified Kobayashi discloses all of the claim limitations as set forth above. Kobayashi further teaches recesses 1a/14a (a second reinforcement member) between an electrode tab and a long side of the exterior member and recesses 1c/14c (a third reinforcement member) between the other electrode and another long side of the exterior member (see Figs 6 and 9).
Regarding claim 7, modified Kobayashi discloses all of the claim limitations as set forth above. Kobayashi further teaches recesses 1a/14a (a second reinforcement member) between an electrode tab and a long side of the exterior member and recesses 1c/14c (a third reinforcement member) between the other electrode and another long side of the exterior member (see Figs 6 and 9).
Regarding claims 8-11, modified Kobayashi discloses all of the claim limitations as set forth above. Cho teaches two bends each in the first electrode tab 127 and the second electrode tab 128 ([0050], see Fig 2). The electrode tabs are continuously connected with each other and spaced apart at a distance, and thus a predetermined distance from each other. See annotated Figure 2 below for one interpretation of the bends.

    PNG
    media_image1.png
    247
    259
    media_image1.png
    Greyscale

Regarding claims 12-13, modified Kobayashi discloses all of the claim limitations as set forth above. Kobayashi teaches the positive electrode comprising current collectors [aluminum foils] which are welded to the positive electrode tab 11, and the negative electrode comprising current collectors [copper foils] which are welded to the negative electrode tab 13 ([0055]). Thus the electrode tabs are integrally connected with the respective current collector.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2012-004141, see machine translation) in view of Cho et al. (US 2011/0117406), as applied to claim 2 above, and further in view of Hiroki et al. (US 2015/0111088).
Regarding claim 4, modified Kobayashi discloses all of the claim limitations as set forth above. While Cho teaches the first and second electrode tabs 127/128 (and 127a-c, 128a-c) are disposed on one side of the winding center line X ([0050] and [0053]) and thus suggests having the bend portions of the tabs be less than half the height of the electrode assembly 120, modified Kobayashi does not explicitly disclose wherein the battery satisfies the equations 2 and 3 when being bent, (Eq 2) 4R ≤ L x n, where R denotes a curvature radius of the battery ≤ H, where ht denotes a height of the electrode assembly, h2 denotes a height of any bent portion, h1 denotes a height of the first electrode, and H denotes a height of the reinforcement member.
However, such limitations (i.e. “when being bent”) is directed to a contingent limitation, and thus the claim does not require that the battery actually be bent. The broadest reasonable interpretation of such a claim is requiring a structure that performs the function; see MPEP 2111.04. 
While modified Kobayashi does not explicitly disclose the battery as bending, Hiroki teaches that batteries for portable information terminals or wearable device can be made thinner such that the battery bends and has a radius of curvature (abstract, [0035], Figs 19A-C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thinner exterior body and thinner electrode assembly of Hiroki with the battery of modified Kobayashi to have a battery that bends. Therefore, because the modified battery of Kobayashi is capable of being bent to be worn about an arm (see Fig 17A, [0168]), the battery of modified Kobayashi is capable meeting equation 2 when rolled. With regards to Equation 3, because ht of the electrode assembly is the same as the H height of the reinforcement member, the equation reduces to h2≤0.5h1 for modified Kobayashi. As the height of the first electrode is effectively one-half of the electrode assembly, and as the height of the bend portions (including the bend portion of the shortest height) would decrease (flattened) as the battery is bent, the differences between the height of the shortest flattened 
In addition, the height of the bent portion can refer to the height of the smallest bend in Figure 2 of Cho. As the smallest bend of Cho is much less than the height electrode assembly (less than one-fourth the height), Figure 2 makes obvious a solution which satisfies equation 4.
Even further, as the height of the bend portion is a variable that can be modified by reducing the length of the tabs to either reduce material costs or reduce electric resistance (because of less distance to travel) while decreasing the available manufacturing tolerances, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the height of the bend portions (by using less material of the tabs) of modified Kobayashi, thus reducing material costs and electric resistance, while reducing manufacturing tolerances.


Claims 1-3 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2011/0117406) in view of Kobayashi et al. (JP 2012-004141, see machine translation).
Regarding claim 1, Cho discloses a secondary battery 100 (rechargeable battery) comprising an electrode assembly 120 including a first electrode plate 121, second electrode plate 122, a first separator 123, and a second separator 124 wherein the first and second separators are disposed between the first electrode plate and second electrode plate ([0045], see Fig 4). A first electrode tab 127 is electrically connected with the first electrode and has a bent portion ([0050], see Fig 2, which has at least two bends, thus two first bent portions). A ([0050], see Fig 2, which as at least two bends for 128, thus two second bent portions). The electrode assembly is contained in an external case 110 having a first sheet 112 (analogous: first exterior member) with a receiving part 112 for receiving the electrode assembly and a flange 113 coupled to the second sheet 114 (analogous: second exterior member that seals the first exterior member) ([0042]).
While Cho teaches space 111a within the receiving part ([0042], Fig 2), Cho does not explicitly disclose a reinforcement member that is disposed in the first exterior member, while being disposed adjacent to at least one of the first electrode tab and the second electrode tab.
Kobayashi discloses a secondary battery ([0002]) comprising an electrode group (an electrode assembly) having a positive electrode, a negative electrode, and a separator ([0037]) (either the positive electrode or negative electrode reading on the first electrode, and the other reading on the second electrode) housed in an exterior member 5 (first exterior member that receives the electrode assembly) which is sealed by a sealing plate 2 (second exterior member that seals the first exterior member). A joint portion is formed by forming a recess (see 1a-c or 14a-c) on the first surface or the second surface and joining the inner surface of the recess and the inner surface of the other surface ([0021], and illustrates being formed in the sealing plate 2/second surface, Figs 6-7). Kobayashi additionally discloses an embodiment where the electrode tabs 24/25 are at opposite ends and recesses 17a-d are formed at the corners of the sealing plate 18 (see Figs 10-12, [0066]-[0067]); any of the recesses 17a-d reads on the claimed reinforcement member that is disposed in the first exterior member (because the recesses project into the receiving portion and makes contact with opposite wall [i.e. the first exterior ([0020]). The recesses are located between the electrode group and the short side edge portion ([0061], see Fig 10 and 12); thus the recesses (reinforcement member) is spaced apart from the first electrode tab, the second electrode, and the electrode assembly. Kobayashi teaches the recesses suppress the movement of the electrode group in the exterior member when an impact is applied from the outside ([0015]) and therefore reduces the chance of local short circuit ([0017]-[0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine any or all the recesses 17a-d formed on the sealing plate 18 (second exterior member) of Kobayashi with second sheet 114 (second exterior member) of Cho for the purpose of suppressing the movement of the electrode group in the exterior member during an impact, and therefore reducing the chance of local short circuiting.
Regarding claim 2, modified Cho discloses all of the claim limitations as set forth above. Cho teaches the first receiving part 112 is provided with a space 111a, and such space also accommodates the electrode tabs and more space (see [0042] and Fig 2). Thus the space with the electrode tabs and more space is considered a margin portion disposed adjacent to the receiving portion in a length direction of the electrode assembly. 
Regarding claim 3, modified Cho discloses all of the claim limitations as set forth above. While Cho teaches the first and second electrode tabs 127/128 (and 127a-c, 128a-c) are disposed on one side of the winding center line X ([0050] and [0053]) and thus suggests having ≤ H, where n is the number of first or second bent portions, ML denotes a length of the margin portion in the length direction of the rechargeable battery, and H denotes a height of the reinforcement member.
However, as seen in Figure 2, the length of the space accommodating the electrode tabs is smaller than half the height of the electrode assembly (which is the same height as the added recesses of Kobayashi). Thus, when the number of bends is two, the equation becomes ML ≤ H. Because Figure 2 illustrates this relationship, Cho teaches this limitation. If it is taken that Cho does not illustrates this relationship, Figure 2 makes obvious this relationship because Cho teaches the bends as less than half the height of the electrode assembly. If the bends are much less than half the height, the necessary amount of space for the margin portion is reduced, and therefore it would have been obvious to minimize the length of the space/margin portion, thus having a smaller ML compared to the height of the electrode assembly as seen in Figure 2.
Regarding claim 7, modified Cho discloses all of the claim limitations as set forth above. Kobayashi teaches either recess 17a or 17b (a second reinforcement member) between an electrode tab and a long side of the exterior member and either recess 17c or 17d (a third reinforcement member) between the other electrode and another long side of the exterior member (see Figs 6 and 9).
Regarding claims 8-11, modified Cho discloses all of the claim limitations as set forth above. Cho teaches two bends each in the first electrode tab 127 and the second electrode tab 128 ([0050], see Fig 2). The electrode tabs are continuously connected with each other and Figure 2 below for one interpretation of the bends.

    PNG
    media_image1.png
    247
    259
    media_image1.png
    Greyscale

Regarding claims 12-13, modified Cho discloses all of the claim limitations as set forth above. Cho additionally discloses wherein the first electrode comprises a first current collector 121a ([0046]), and the second electrode comprises a second current collector 122a ([0047]), and wherein the portions of the first current collector protrude outwards and forms the first electrode tabs 127 ([0064]) and wherein the portions of the second current collector protrude outwards and forms the second electrode tabs 128 ([0064], see Figs 3 and 5). Thus the electrode tabs are integrally connected with the respective current collector.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2011/0117406) in view of Kobayashi et al. (JP 2012-004141, see machine translation), as applied to claim 2 above, and further in view of Hiroki et al. (US 2015/0111088).
Regarding claim 4, modified Cho discloses all of the claim limitations as set forth above. While Cho teaches the first and second electrode tabs 127/128 (and 127a-c, 128a-c) are ([0050] and [0053]) and thus suggests having the bend portions of the tabs be less than half the height of the electrode assembly 120, modified Cho does not explicitly disclose wherein the battery satisfies the equations 2 and 3 when being bent, (Eq 2) 4R ≤ L x n, where R denotes a curvature radius of the battery when being bent, L denotes a length of a long side of the battery, and n denotes a number of the first or second bend portions, (Eq 3) ht + h2 – 0.5h1 ≤ H, where ht denotes a height of the electrode assembly, h2 denotes a height of any bent portion, h1 denotes a height of the first electrode, and H denotes a height of the reinforcement member.
However, such limitations (i.e. “when being bent”) is directed to a contingent limitation, and thus the claim does not require that the battery actually be bent. The broadest reasonable interpretation of such a claim is requiring a structure that performs the function; see MPEP 2111.04. 
While modified Cho does not explicitly disclose the battery as bending, Hiroki teaches that batteries for portable information terminals or wearable device can be made thinner such that the battery bends and has a radius of curvature (abstract, [0035], Figs 19A-C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thinner exterior body and thinner electrode assembly of Hiroki with the battery of modified Cho to have a battery that bends. Therefore, because the modified battery of Cho is capable of being bent to be worn about an arm (see Fig 17A, [0168]), the battery of Cho is capable meeting equation 2 when rolled. With regards to Equation 3, because ht of the electrode assembly is the same as the H height of the reinforcement member, the equation reduces to h2≤0.5h1 for modified Cho. As the height of the first electrode is 
In addition, the height of the bent portion can refer to the height of the smallest bend in Figure 2 of Cho. As the smallest bend of Cho is much less than the height electrode assembly (less than one-fourth the height), Figure 2 makes obvious a solution which satisfies equation 4.
Even further, as the height of the bend portion is a variable that can be modified by reducing the length of the tabs to either reduce material costs or reduce electric resistance (because of less distance to travel) while decreasing the available manufacturing tolerances, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the height of the bend portions (by using less material of the tabs) of modified Cho, thus reducing material costs and electric resistance, while reducing manufacturing tolerances.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB BUCHANAN/             Examiner, Art Unit 1725                

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725